PER CURIAM.
The appellant upon this appeal from a judgment of guilty upon a charge of aggravated assault urges reversal upon: (1) The court’s denial of a motion for continuance made upon the ground that he was dissatisfied with his court appointed counsel. (2) The court’s refusal to hear a further argument upon his motion for acquittal made at the close of the case by the state. No reversible error is shown. The motion for continuance was properly denied. Bowman v. United States, 409 F.2d 225 (5th Cir. 1969). The record reveals that appellant’s counsel fully argued his motion for acquittal. It was not error to refuse to allow extended and repetitious argument. The general rule is that the limitation of the time for argument rests in the discretion of the trial court. May v. State, 89 Fla. 78, 103 So. 115 (1925).
Affirmed.